DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.    	Claims 8, 9-11 are objected to because of the following informalities:
Claims 8, 10-11 should depend on claim 7 because claim 1 does not have the features "a first axle, and a second axle.
Claim 9, line 2, “the digital lock electronics” is lack of antecedent basis, and should changes to “electronics”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 3, and claim 17, lines 4-5, the word "optionally" is not clear. It is unclear whether the feature "at least 5 times less than the coercivity of the hard magnet" includes or not.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-12, 14-19, 21-28, 30-32, 34-40, 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,253,528, see the below table, and claims 1-17, 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-17, 19-29 of U.S. Patent No. 10,844,632. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to "a digital lock comprising at least two magnets, characterized in that, one magnet is a semi-hard magnet and other magnet is a hard magnet and the hard magnet is configured to move to open or close the digital lock" and "a software program product configured to control operation of a digital lock comprising at least two magnets, characterized in that, one magnet is a semi-hard magnet; other magnet is a hard magnet; and a processing module configured to operate the digital lock, the processing module comprising: an input module configured to receive an input from a user interface; an authentication module configured to authenticate the input received by the user interface; a database to store identification information of one or more users; and an output module configured to control a power source to power the magnetization coil to change the magnetization polarization of the semi hard magnet in response to successful identification of a user, and configured to control the hard magnet to open or close the digital lock.
10,253,528
16/956,757
Claims
Claims
1
1-3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11, 42
10
12
11
14
12
15
13
16, 17, 18
14
19
15
21
16
22
17
23
18
24
19
25
20
26, 43
21
27
22
28
23
30, 31, 32
24
34
25
35
26
36
27
37
28
38
29
39
30
40, 44






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-2, 4-6, 15, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wolski (USPN 2014/0152420) in view of Khoshkava et al (USPN 2018/0096570).
Regarding claims 1-2, 30, Wolski discloses a method and a digital lock (100, see figures 3-4 and par 0144) comprising at least two magnets (128), characterized in that, both the at least two magnets are hard magnet (such as the magnets 128 are made up of Neodymium material, see par. 0074), and the hard magnet is configured to move to open or close the digital lock (see figure 4, see par 0080).
Wolski does not explicitly disclose one magnet is a semi-hard magnet as claimed.
Khoshkava discloses a magnet actuator (see figure 2) comprises at least two magnets (112A, 112B), one of the at least two magnets is a semi-hard magnet (such as Alnico) and the other is a hard magnet (Neodymium, see par 0040), wherein the semi-hard magnet (112A) and the hard magnet (112B) are configured adjacent each other (see figure 2), wherein the semi hard magnet (112A) is inside the magnetization coil (115), and has a coercivity less than the coercivity of the hard magnet (see par. 0040), optionally at least 5 times less than the coercivity of the hard magnet (112B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified one of the hard magnets of Wolski to
incorporate a semi-hard magnet as disclosed by Khoshkava in order to easily magnetize so that holding it in a latched position even more securely.
Regarding claims 4, 33, Wolski discloses rest state of the digital lock is locked (e.g. the lock is in the locked state), and the digital lock is configured to return to a locked state (e.g. see par. 0218).
Regarding claim 5, Wolski discloses the rest state of the digital lock is open (the solenoid 552 of the electronic lock 530 is in a de-energized state, see figure 10), and the digital lock is configured to return to an openable state (the lock 530 remains in unlocked state, see par. 0152).
Regarding claim 6, Wolski discloses the digital lock is a self-powered lock powered by any of the following: NFC, solar panel, user's muscle power, power supply (by a power supply, e.g. see par. 0150) and/or battery.
Regarding claim 15, Wolski discloses the digital lock (100, or 530) is powered by mechanical movement of a lever or a knob attached to a lock system, or powered by electronic digital key insertion (such as an electronic key 510, see figure 10).
5. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolski (USPN 2014/0152420) in view of Khoshkava et al (USPN 2018/0096570), and further in view of Cassada et al (USPN 5271253).
Regarding claim 14, Wolski and Khokava disclose the semi-hard magnet is Alnico and the hard magnet is Neodymium, but do not disclose the hard magnet is SmCo as claimed.
Cassada discloses an electronic lock (see figure 1) comprises a hard magnet (46) is SmCo (Samarium Cobalt, col. 6, lines 53-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified one of the hard magnets of Wolski and Khokava to incorporate a SmCo as disclosed by Cassada in order to hold it in a latched position even more securely to prevent unauthorized operation of the lock.
6. 	Claims 30, 31, 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (USPN 2001/0027671) in view of Khoshkava et al (USPN 2018/0096570).
	Regarding claims 30-31, 40, Davis discloses a method (see figures 6, 9-12) for controlling a digital lock, the method comprises providing at least two magnet (such as magnetic cores 94, 104, see figure 6)s, the  magnet (94) is configured to open or close the digital lock (see figures, 9-10), the magnet (94) to be inside a magnetization coil (92), protruding the magnet (104) into the notch (112) of a second axle  produces the openable state (see figure 6, par. 0054).
Davis does not explicitly disclose the magnets as claimed.
Khoshkava discloses a magnet actuator (see figure 2) comprises at least two magnets (112A, 112B), one of the at least two magnets is a semi-hard magnet (such as Alnico) and the other is a hard magnet (Neodymium, see par 0040), wherein the semi-hard magnet (112A) and the hard magnet (112B) are configured adjacent each other (see figure 2), wherein the semi hard magnet (112A) is inside the magnetization coil (115), and has a coercivity less than the coercivity of the hard magnet (see par. 0040), optionally at least 5 times less than the coercivity of the hard magnet (112B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified one of the magnets of Davis to
incorporate a hard magnet and a semi-hard magnet as disclosed by Khoshkava in order to easily magnetize so that holding it in a latched position even more securely.
Regarding claim 41, Davis discloses at least one blocking pin (86) of the digital lock (100) to protrude into a notch (116) of the lock in the event of any of the following: external magnetic field is applied, external hit or impulse is applied, and/or the first axle is turned too fast, to prevent unauthorized opening of the digital lock (see par. 0054).

Allowable Subject Matter
7.    Claims 13, 20, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836